Fourth Court of Appeals
                               San Antonio, Texas
                                     March 19, 2018

                                  No. 04-17-00504-CV

                   CUANTO ANTES MEJOR, LLC and M.E. Phillip,
                                Appellants

                                            v.

                               EOG RESOURCES, INC.,
                                     Appellee

                From the 81st Judicial District Court, Karnes County, Texas
                           Trial Court No. 15-12-00277-CVK
                       Honorable Donna S. Rayes, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Leave to File Post-Submission Brief in Response to
Appellee’s Post-Submission Brief is hereby GRANTED.


                                                               PER CURIAM



      ATTESTED TO: __________________________
                  Keith E. Hottle
                  Clerk of Court